IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SANTANDER BANK, N.A.,                         : No. 150 MM 2020
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
VIATCHESLAV BOIKO AND LUDMILA                 :
BOIKO,                                        :
                                              :
                    Petitioners               :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of December, 2020, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.